 Case 19-40658         Doc 185     Filed 07/23/20 Entered 07/23/20 16:28:45          Desc Main
                                   Document      Page 1 of 30



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:
                                                               Chapter 7
 Scheherazade, Inc,                                            Bankruptcy 19-40658

                                 Debtor.


           NOTICE OF MOTION AND MOTION TO DEEM CORRESPONDENCE
             AN INFORMAL PROOF OF CLAIM AND FOR OTHER RELIEF


To:       Ms. Nauni Manty, in her capacity as Chapter 7 Trustee; the U.S. Trustee; and all other
          entities specified in Local Rule 9013-3.

          1.     The Creditor, CHARDONNAY DIAMONDS LLC (“Chardonnay” or “Movant”),

by and through its undersigned attorneys, hereby moves this Court for an order pursuant to 11

U.S.C. §105, Federal Rule of Bankruptcy Procedure 9013, and Local Rules 9013-1 and 9013-2, to

deem the Correspondence (defined hereinafter) to be a timely, informal proof of claim, rendering

its later-filed formal proof of claim as timely (this “Motion”).

          2.     The Court will hold a hearing on this Motion before the Honorable Kathleen H.

Sanberg, United States Bankruptcy Judge, on September 2, 2020 at 10:00 a.m. in Courtroom 8

West at the United States Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415.

          3.     Pursuant to Federal Rule of Bankruptcy Procedure 9006(a) and Local Rule 9006-

1(c), any response to this Motion must be filed and served no later than Friday, August 28, 2020,

which date is not less than five (5) days before the time set for the hearing (including Saturdays,

Sundays, and legal holidays).

          4.     UNLESS A RESPONSE OPPOSING THIS MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.




                                                  1
 Case 19-40658       Doc 185      Filed 07/23/20 Entered 07/23/20 16:28:45             Desc Main
                                  Document      Page 2 of 30



       5.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

                                            BACKGROUND

       6.      On March 10, 2019 (“Petition Date”), Debtor voluntarily commenced this Chapter

7 bankruptcy proceeding [ECF No. 1].

       7.      On March 15, 2019, the Clerk of the Bankruptcy Court sent a “Notice to File

Claims” (the “Notice”) [ECF No. 17]. The Notice indicated that payment of a dividend appeared

possible, and that proofs of claim shall be filed by June 17, 2019 (the “Bar Date”).

       8.      Prior to the filing of the petition in this bankruptcy case, Chardonnay delivered

certain pieces of jewelry to the debtor, for sale by the debtor in the ordinary course, on

consignment.

       9.      The Trustee argued—and Chardonnay disputed—the consignment relationship was

governed by Uniform Commercial Code Article 9, Chardonnay’s security interest was avoidable,

and could be preserved for the benefit of the bankruptcy estate under 11 U.S.C. §§ 544.

Chardonnay settled the controversy by “buying back” certain items from the Trustee [ECF No.

69]. The Court approved the settlement on July 19, 2019 [ECF No. 89].

       10.     Prior to the Bar Date, in connection with the settlement, Chardonnay’s counsel

communicated at length with the Trustee’s counsel regarding the Chardonnay transactions with

the Debtor and its claims arising therefrom.

       11.     On April 23, 2019, Chardonnay and the Trustee exchanged detailed

communications regarding Chardonnay’s transactions and claims related to the Debtor’s filing (the

“Correspondence”). Warner Aff. Ex. A and B.




                                                 2
 Case 19-40658         Doc 185    Filed 07/23/20 Entered 07/23/20 16:28:45            Desc Main
                                  Document      Page 3 of 30



       12.     On April 16, 2020, Chardonnay filed Claim No. 173. The formal Proof of Claim

was submitted after the Bar Date.

       13.     Chardonnay’s counsel has communicated with the Trustee regarding allowance of

the late-filed claim. The Trustee indicates that she has no objection to the Proof of Claim to be

deemed timely filed. However, she is unable to stipulate to a late-filed claim without formal motion

practice and authority from the Court.

                                     RELIEF REQUESTED

       14.     Movant respectfully requests the Court enter an order deeming that an informal

proof of claim was established by Chardonnay on April 23, 2019, and that the later-filed, formal

proof of claim relates back to the informal proof of claim, and such other and further relief as is

consistent with, necessary, and appropriate to carry out provisions of the Bankruptcy Code

pursuant to 11 U.S.C. § 105(a).

                                                  WARNER LAW, L.L.C.

Dated: July 23, 2020                              /e/ George E. Warner, Jr.
                                                  George E. Warner, Jr. (#0222719)
                                                  120 South Sixth Street, Suite 1515
                                                  Minneapolis, Minnesota 55402-1817
                                                  Telephone (952) 922-7700

                                                  Attorneys for Chardonnay Diamonds LLC


                                         VERIFICATION

I, George E. Warner, Jr., counsel for CHARDONNAY DIAMONDS LLC declare under penalty
of perjury that the foregoing is true and correct to the best of my knowledge, information, and
belief.

Dated: July 23, 2020                              /e/ George E. Warner, Jr.




                                                 3
 Case 19-40658         Doc 185     Filed 07/23/20 Entered 07/23/20 16:28:45           Desc Main
                                   Document      Page 4 of 30



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:
                                                                                        Chapter 7
 Scheherazade, Inc,                                                          Bankruptcy 19-40658

                                 Debtor.


                    MEMORANDUM OF LAW IN SUPPORT OF
           MOTION TO DEEM CORRESPONDENCE AN INFORMAL PROOF OF
                        CLAIM AND FOR OTHER RELIEF


          Chardonnay Diamonds LLC respectfully submits this memorandum of law in support of the

Motion to Deem Correspondence an Informal Proof of Claim. Capitalized terms used hereinafter

not otherwise defined shall have the meanings assigned to such terms in the Motion. The Court

can and should enter an order deeming the Correspondence a timely submitted informal proof of

claim. 11 U.S.C. § 105 empowers this Court with the authority to enter any order that is “necessary

and appropriate to carry out the provisions of this title.”

          Claims can be asserted in bankruptcy on a “formal or informal” basis, provided they are

asserted in writing, within the applicable statutory period. In re Haugen Const. Services, Inc., 876

F.2d 681 (8th Cir. 1989), citing In re Donovan Wire & Iron Co., 822 F.2d 28, 39 (8th Cir., 1987).

Additionally, for a writing to constitute an “informal proof of claim,” it “must state an explicit

demand showing the nature and amount of the claim against the estate, and evidence an intent to

hold the debtor liable.” In re Anderson-Walker Industries, Inc., 798 F.2d 1285, 1287 (9th Cir.,

1986). The Anderson-Walker court noted the Trustee has a duty to reasonably construe

communications from creditors. When the Trustee knows the creditor expects payment of its claim,

and has participated in the case, its correspondence is properly deemed an informal proof of claim.

Id.


                                                  1
 Case 19-40658         Doc 185    Filed 07/23/20 Entered 07/23/20 16:28:45              Desc Main
                                  Document      Page 5 of 30



       In Franciscan Vineyards, 597 F. 2d 181 (9th Cir., 1979), (cited with approval by the Eighth

Circuit in Haugen Construction, supra.), the Napa County clerk sent the trustee correspondence

enclosing two tax bills owed by the debtor. The trustee took no action and the County missed the

bar date by over five months. Allowing its late, formal proof of claim to amend and relate back to

its timely, informal correspondence, the Court stated:


               The point simply is that there must be presented, within the time
               limit, by or on behalf of a creditor, some written instrument which
               brings to the attention of the court the nature and amount of the
               claim.


Id., at 183, citing Perry v. Certificate Holders of Thrift Savings, 320 F.2d 584, 590 (9th Cir. 1963).

Importantly, the Court specifically agreed that letters sent to Trustees constitute informal proofs

of claim. Id., citing In re Patterson-MacDonald Shipbldg Co., 293 F.3d 190, 191(9th Cir. 1923).

       Here, the Correspondence meets the informal claim test. The writings to and from the

Trustee show the nature and amount of the claim against the estate. The writings were exchanged

well in advance of the Bar Date. The Trustee acknowledged the creditor’s intent and need to

participate in distribution of debtor’s assets. See, Exhibit A and Exhibit B. The Correspondence

should be deemed an informal claim. The later-filed, formal proof of claim should be deemed an

amendment, which relates back to the informal claim.

                                                   WARNER LAW, L.L.C.

Dated: July 23, 2020                               /e/ George E. Warner, Jr.
                                                   George E. Warner, Jr. (#0222719)
                                                   120 South Sixth Street, Suite 1515
                                                   Minneapolis, Minnesota 55402-1817
                                                   Telephone (952) 922-7700

                                                   Attorneys for Chardonnay Diamonds, LLC



                                                  2
 Case 19-40658         Doc 185     Filed 07/23/20 Entered 07/23/20 16:28:45             Desc Main
                                   Document      Page 6 of 30



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:
                                                                                         Chapter 7
 Scheherazade, Inc,                                                           Bankruptcy 19-40658

                                 Debtor.


                        DECLARATION OF GEORGE E. WARNER, JR.


          George E. Warner, Jr., respectfully declares to the Court as follows:

          1.    I represent the Creditor, CHARDONNAY DIAMONDS LLC. I respectfully submit

this Affidavit in support of Chardonnay’s Motion to Deem Correspondence an Informal Proof of

Claim and for Other Relief.

          2.    Attached hereto as Exhibit A is a true and correct copy of my April 23, 2019 e-

mail correspondence to counsel for the Trustee. To comply with F.R.C.P. 5.02(a), any restricted

identifiers in the attached have been redacted.

          3.    Attached hereto as Exhibit B is a true and correct copy of the Counsel for the

Trustee’s April 23, 2019 e-mail correspondence to me.

          4.    I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 23, 2020                                          /e/ George E. Warner, Jr.




                                                  1
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 7 of 30




                             EXHIBIT A
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 8 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 9 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 10 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 11 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 12 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 13 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 14 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 15 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 16 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 17 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 18 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 19 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 20 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 21 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 22 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 23 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 24 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 25 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 26 of 30
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 27 of 30




                             EXHIBIT B
Case 19-40658   Doc 185   Filed 07/23/20 Entered 07/23/20 16:28:45   Desc Main
                          Document      Page 28 of 30
 Case 19-40658        Doc 185    Filed 07/23/20 Entered 07/23/20 16:28:45           Desc Main
                                 Document      Page 29 of 30



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:
                                                                                      Chapter 7
 Scheherazade, Inc,                                                        Bankruptcy 19-40658

                                Debtor.


                                            ORDER


          This matter came on before this court on the motion of Chardonnay Diamonds LLC to

deem certain correspondence as an informal proof of claim. Based upon all of the files, records

and proceedings herein,

          IT IS ORDERED:

          1.    The email dated April 23, 2019 from Chardonnay’s attorney to counsel for the

trustee is deemed an informal proof of claim. The proof of claim filed on April 16, 2020, as Claim

No. 173, relates back to the informal proof of claim and is deemed to have been filed timely.



Dated:___________________                           _______________________________
                                                    Kathleen H. Sanberg
                                                    United States Bankruptcy Judge




                                                1
 Case 19-40658         Doc 185    Filed 07/23/20 Entered 07/23/20 16:28:45           Desc Main
                                  Document      Page 30 of 30



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


 In re:
                                                                                       Chapter 7
 Scheherazade, Inc,                                                         Bankruptcy 19-40658

                                 Debtor.


                          UNSWORN CERTIFICATE OF SERVICE


I, George E. Warner, Jr., declare that, on July 23, 2020, I caused the following document(s):

      •   NOTICE OF MOTION AND MOTION TO DEEM
          CORRESPONDENCE AN INFORMAL PROOF OF CLAIM AND FOR
          OTHER RELIEF

      •   MEMORANDUM OF LAW IN SUPPORT OF NOTICE OF MOTION AND
          MOTION TO DEEM CORRESPONDENCE AN INFORMAL PROOF OF
          CLAIM AND FOR OTHER RELIEF

      •   DECLARATION OF GEORGE E. WARNER, JR.

      •   PROPOSED ORDER

  to be filed electronically with the Clerk of Bankruptcy Court through ECF, and that ECF will
  send an e-notice of the electronic filing to all ECF participants.

                                                 WARNER LAW, L.L.C.

Dated: July 23, 2020                             /e/ George E. Warner, Jr.
                                                 George E. Warner, Jr. (#0222719)
                                                 120 South Sixth Street, Suite 1515
                                                 Minneapolis, Minnesota 55402-1817
                                                 Telephone (952) 922-7700




                                                1
